Citation Nr: 0720841	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
residuals of a fracture of the 3rd metacarpal of the right 
hand.  

2.  Entitlement to service connection for chronic pain 
syndrome of the right elbow, wrist and hand.

3.  Entitlement to a rating in excess of 10 percent prior to 
November 8, 2005 and entitlement to a rating in excess of 30 
percent as of November 8, 2005 for residuals of a fracture of 
the 3rd metacarpal of the right hand with carpal-tunnel 
syndrome.  

4.  Entitlement to an effective date prior to November 8, 
2005 for the grant of service connection for carpal-tunnel 
syndrome of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1985 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing in Washington, DC in February 
2005.  The Veteran's Law Judge who conducted that hearing is 
no longer employed by the Board.  The veteran was informed of 
this development and his right to request another hearing.  
The veteran did request another hearing.  In March 2007, the 
veteran was afforded another hearing which was conducted by 
the undersigned.  

The issues on appeal were originally before the Board in 
April 2005 when they were remanded for additional evidentiary 
development.  Also before the Board in April 2005 was a claim 
of entitlement to service connection for a right wrist 
disability to include carpal-tunnel syndrome.  In February 
2006, the RO granted service connection for carpal-tunnel 
syndrome of the right hand.  The issue is no longer in 
appellate status.  

The issues of entitlement to service connection for a right 
elbow disability to include as secondary to the service-
connected residuals of a fracture of the 3rd metatacarpal of 
the right hand, entitlement to an increased rating for the 
residuals of a fracture of the 3rd metacarpal of the right 
hand and entitlement to an effective date prior to November 
8, 2005 for the grant of service connection for carpal-tunnel 
syndrome of the right hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will contact the veteran if any further action is required on 
his part.  


FINDING OF FACT

Chronic pain syndrome of the right elbow, wrist and hand was 
not present during active duty and there is no competent 
evidence of record documenting the current existence of 
chronic pain syndrome of the right elbow, wrist or hand.  


CONCLUSION OF LAW

Chronic pain syndrome of the right elbow, wrist and hand was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations set forth certain 
notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2004 
and April 2005 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit adjudicated by this appeal and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the April 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It is 
recognized that any such error is presumed prejudicial to the 
veteran.  See Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. 
May 16, 2007).  The Board specifically finds, however, that 
any defect with respect to the timing of the VCAA notice in 
this case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element and the presumption of prejudice, the Board 
specifically finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for chronic pain syndrome of the right elbow, 
wrist and hand, any questions as to the disability rating or 
effective date to be assigned are rendered moot.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal decided herein.  In February 
2006, the veteran informed VA that he had nothing further to 
submit in support of his claims.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Factual background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for chronic pain syndrome.  

On VA examination in March 1996, the veteran complained of 
decreasing grip strength in the right hand.  The clinical 
impression was status post fracture of the left third 
metacarpal with minimal decreased grip strength.  

In February 1997, the veteran complained of right forearm 
pain and weakness which had been present for several years.  
Physical examination revealed a full range of motion of the 
right hand, elbow and wrist.  Tinel sign was positive over 
the right ulnar nerve at the elbow.  The assessment was right 
ulnar neuropathy.  

On VA examination in April 1999, the veteran complained of 
constant pain as well as weakness in his right hand and an 
occasional inability to squeeze things upon forming a fist.  
He reported that his hand sometimes gave out, especially when 
carrying heavy objects.  The veteran denied any symptoms 
regarding the fingers in the right hand.  Physical 
examination revealed no evidence of any atrophy of muscles.  
The right hand had normal strength and the tip of the right 
thumb could be approximated to the tips of all the fingers 
and the tips of the fingers could be approximated to the 
median transverse fold of the palm without difficulty.  
Weakness was present in the abductors and adductors of the 
fingers on the right hand.  The weakness was estimated to be 
moderate.  Sensory examination was intact.  The pertinent 
impression was right ulnar neuropathy with compression of the 
right wrist.  

A private clinical record dated in October 1999 indicates the 
veteran had a right hand fracture with chronic pain and was 
complaining of pain radiating up his arm to his shoulder.  
There was no trauma to the shoulder.  It was noted that the 
veteran had normal strength in the right hand.  The 
assessment was chronic pain, radiculopathy secondary to 
previous trauma.  

An August 2000 VA clinical record indicates the veteran 
reported increasing weakness and worsening pain in his hand 
over the last six months which was interfering with function.  
Physical examination revealed a full range of motion of the 
right hand but noticeably decreased strength.  

A record from a private physician dated in November 2000 
reveals the veteran complained of pain in his hand which 
would occasionally radiate up the forearm to the elbow.  At 
times, the pain would awaken him at night.  It was noted that 
there was no significant sensibility deficit or motor 
weakness of either upper extremity.  Range of motion of the 
elbow was full.  Range of motion of the wrist was full with 
some pain with resisted dorsiflexion.  The impression was 
probably carpal-tunnel syndrome of the right wrist.  

A VA clinical record dated in November 2000 reveals the 
veteran reported increasing hand, wrist and arm pain which 
made sleep difficult.  Pain/tingling/numbness was present on 
the back of the hand which radiated to the elbow.  The 
veteran also reported some weakness.  The veteran was right 
handed.  The assessment was neurogenic pain.  

The report of a January 2001 EMG examination indicates that 
the veteran reported pain in the lateral wrist and 
dysesthesia in the hand and fingers.  Pain radiated to the 
elbow and forearm.  He reported difficulty with weights and 
manipulating objects.  Physical examination revealed 
limitation of pain and a question of weakness in the hand 
muscles.  There was no muscle atrophy.  The study was 
interpreted as revealing evidence of right ulnar neuropathy 
secondary to retrocondylar compression.  

A March 2001 VA clinical record indicates that chronic pain 
is included in the veteran's problem list.  

On VA examination in August 2001, the veteran complained of 
fatigability and reduction in grip strength of the right 
hand.  He also had difficulty sustaining long contractions of 
the right hand.  He experienced numbness and tingling in the 
4th and 5th fingers of the right hand that radiated up the 
ulnar aspect of the forearm.  The symptomatology reportedly 
interfered with the veteran's sleep.  Physical examination 
revealed an intact range of motion of the right wrist.  
Prolonged extension of the hand resulted in complaints of 
pain and discomfort in the wrist and hand.  Muscle strength 
was intact.  Grip was initially intact.  Testing revealed 
decreased endurance and complaints of the hand feeling 
fatigued.  No specific muscle atrophy was noted.  Decreased 
sensation to cold was present in the 4th and 5th fingers.  
Deep tendon reflexes were 2+ and symmetrical.  The pertinent 
impression was painful ulnar neuropathy without clear atrophy 
or neurologic weakness.  Due to chronic pain, fatigability 
and lack of endurance, the examiner classified the limitation 
of motion of the wrist as moderate.  

An October 2001 VA clinical record includes the annotation 
that the veteran had chronic neuropathic pain.  

A November 2001 VA clinical record includes the annotation 
that the veteran experiences chronic ulnar nerve pain.  The 
assessment was ulnar nerve pain.  

In January 2003, the veteran submitted his claim of 
entitlement to service connection for a diagnosis of chronic 
pain.  

On VA examination in September 2003, the veteran reported 
ongoing achiness, pain and tingling in the right hand and a 
lack of full strength.  In 2001, the veteran developed right 
wrist pain which radiated up the forearm.  For the past year, 
he also was experiencing right elbow pain.  He tried to limit 
use of his right hand.  He reported he managed well at work 
but had constant pain.  The veteran worked in law 
enforcement.  Physical examination revealed the right hand 
was slightly smaller than the left.  There was no visible 
muscle atrophy.  The hand was tender to palpation.  No 
swelling or erythema was present.  There was a full range of 
motion in the wrist and fingers.  The wrist, forearm and 
elbow were tender.  There was a full range of motion in the 
elbow but extension was quite painful.  There was marked 
decrease in the strength of the muscles in the right hand and 
right wrist.  The weakness was give way weakness which did 
not correlate with the specific injury to the ulnar nerve.  
The biceps and triceps were weaker on examination but did not 
demonstrate give way weakness.  The diagnoses were status 
post fracture of the 3rd metacarpal which was well healed and 
right ulnar neuropathy secondary to condylar entrapment.  
There was no evidence that the ulnar neuropathy was related 
to the metacarpal fracture.  The veteran reported significant 
pain with any use or movement of his right arm, hand and 
wrist.  There was no evidence of sensory loss.  The examiner 
noted that the examination results were found to be difficult 
to interpret as the veteran did not put forth his optimal 
effort.  

An addendum to the September 2003 VA examination was prepared 
the same month.  The examiner opined that the veteran's grip 
weakness was due to his ulnar neuropathy.  The ulnar 
neuropathy was the result of entrapment of the ulnar nerve at 
the elbow.  The fracture of the 3rd metacarpal was in the 
hand and did not cause the nerve entrapment.  The wrist pain 
and hand weakness began 14 years after the hand fracture.  
The examiner wrote that this long hiatus supported the 
opinion that the weakness and fracture were not related.  

In July 2004, a VA nurse wrote that the veteran had been 
treated for chronic radicular ulnar pain since August 2000.  
The veteran was right handed and the disability had impacted 
the veteran's ability to carry a weapon as a law enforcement 
officer.  Physical examination revealed some right arm 
weakness that accompanied the chronic pain.  

An NCV and EMG examination was conducted in January 2005.  
The veteran reported that he had pain in the lateral wrist 
and dysesthesia in the hands and occasionally in the fingers 
since the original in-service injury.  He reported pain would 
radiate to the elbow and forearm.  He also reported his hand 
grip had gotten weaker.  The pain was localized to the elbow 
and hand.  There was no muscle atrophy.  The interpretation 
of the electrodiagnostic studies was that they were abnormal.  
There was evidence of very mild median nerve entrapment 
across the carpal ligament and very mild ulnar neuropathy 
secondary to nerve irritation in the retrocondylar region.  
There was some improvement of the ulnar neuropathy but 
possibly some progression of the carpal-tunnel pathology.  

A February 2005 VA clinical record includes the annotation 
that the veteran had mild carpal-tunnel syndrome with ulnar 
neuropathy.  

A VA examination was conducted in November 2005.  The veteran 
reported problems with weakness and sensory phenomena and 
pain in his right extremity.  He reported that his right hand 
was painful when shaking hands and that he had difficulty, 
for example, removing the top of a Pepsi bottle.  He could 
not open jars.  He reported numbness, tingling, and burning 
which extended to involve the entire forearm and this was 
constant.  The pain was worse at the wrist but also involved 
the forearm, elbow and hand.  He reported weakness and 
numbness.  It was difficult, but not impossible, to use the 
right hand.  He had problems shooting his weapon.  He used 
the left arm whenever possible and the left biceps was 
considerably more developed than the right biceps.  He was 
unable to carry heavy weights with his right arm.  His 
leisure activities had been impacted also.  The veteran used 
his left hand exclusively for undressing.  Testing revealed 
that right grip strength was almost half of left grip 
strength.  Sensation was normal.  Flexing of the wrist 
immediately induced worsening of the symptoms.  The examiner 
opined that the veteran had carpal-tunnel syndrome on the 
right and a right ulnar palsy, both of which were the result 
of the injury suffered in 1987 while on active duty.  The 
examiner opined that all current symptoms reported by the 
veteran were related to the injury.  In a January 2006 
addendum to the November 2005 examination report, the 
examiner opined that the right carpal-tunnel syndrome was 
clearly related to the right hand injury but the ulnar 
neuropathy was not obviously related to the hand.  The 
examiner found that the veteran had approximately 50 percent 
of the strength of the left hand in the finger flexors of the 
right hand.  Finger flexion of the right hand was a median 
nerve function.  The examiner opined that the nerve injury 
was representative of a moderate paralysis of the muscle 
function.  

Analysis

The Board finds that service connection is not warranted for 
chronic pain syndrome of the right elbow, wrist and hand as 
there is no competent evidence of record documenting the 
existence of this disability during the veteran's active duty 
service nor is there any competent evidence of record 
documenting the current existence of chronic pain syndrome of 
the right elbow, wrist or hand.  

The Board finds that, while the competent evidence of record 
includes references to the presence of chronic pain in the 
right extremity, an actual diagnosis of chronic pain syndrome 
has not been made.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The only evidence of record which indicates that the veteran 
currently has chronic pain syndrome of the right elbow, wrist 
or hand is the veteran's own allegations.  As a lay person 
however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of a 
chronic pain syndrome is without probative value.  

The vast majority of references in the clinical records and 
reports of VA examinations to the presence of pain (including 
chronic pain) in the right upper extremity, attribute the 
pain to right ulnar neuropathy, carpal-tunnel syndrome and 
residuals of the fracture of the right 3rd metacarpal as 
opposed to a chronic pain syndrome involving the right upper 
extremity due to different pathology.  Significantly, with 
regard to a diagnosis of chronic pain syndrome standing alone 
without reference to underlying problems, this would not 
constitute a disability for which service connection may be 
granted.  The Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
chronic pain syndrome of the right elbow, wrist or hand.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic pain syndrome 
of the right elbow, wrist and hand is not warranted.  The 
appeal is denied.  


REMAND

In February 2006, the RO granted service connection for 
carpal-tunnel syndrome of the right hand and assigned a 30 
percent evaluation for residuals of a fracture of the right 
3rd metacarpal with carpal-tunnel syndrome effective from 
November 8, 2005.  In March 2006, the veteran submitted a 
statement which has been construed as a timely notice of 
disagreement with the effective date assigned for the grant 
of service connection for carpal-tunnel syndrome of the right 
hand.  A statement of the case has not been issued.  Under 
these circumstances, a statement of the case must be issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds the claim of entitlement to an increased 
rating for residuals of a fracture of the 3rd metacarpal of 
the right hand to be inextricably intertwined with the issue 
of entitlement to an effective date prior to November 8, 2005 
for the grant of service connection for carpal-tunnel 
syndrome of the right hand.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).  This issue must also be remanded.  

The veteran has claimed entitlement to service connection for 
a right elbow disability to include as secondary to the 
service-connected residuals of a fracture of the 3rd 
metacarpal of the right hand.  The evidence pertaining to 
this issue is conflicting.  At the time of a November 2005 VA 
examination, the examiner opined that the veteran had carpal-
tunnel syndrome and a right ulnar palsy which were both the 
result of a crush injury the veteran experienced in 1987 
while on active duty.  In an addendum to the examination 
report which was promulgated in January 2006, the examiner 
wrote that the carpal-tunnel syndrome was clearly related to 
the previous right hand crush injury since the scars in the 
injury are over the wrist and carpal ligament.  The examiner 
also wrote, however, that the ulnar neuropathy was not 
obviously related to the hand injury.  The examiner did not 
provide a rationale for this opinion nor did he explain why 
he changed his theory of etiology he advanced in November 
2005.  The Board is unable to determine the correct etiology 
for the right elbow symptomatology based on this conflicting 
evidence.  The Court has held that the Board is prohibited 
from reaching its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  And 
when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  The Board finds that VA 
should contact the examiner who promulgated the November 2005 
VA examination report and the January 2006 addendum to the 
examination report and request that he provide a rationale 
for his opinion that the right ulnar neuropathy was not 
obviously related to the service-connected right hand injury.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who produced the 
November 2005 VA examination and the 
January 2006 addendum and request that he 
provide a rationale to support his opinion 
that the ulnar neuropathy found at the 
time of the examination was not 
etiologically linked to the service-
connected residuals of a fracture of the 
right third metacarpal.  If this examiner 
is not available, an appropriate 
examination should be conducted (including 
another physical examination of the 
veteran if required) in order to provide 
the requested opinion.  

2.  Issue a statement of the case for the 
issue of entitlement to an effective date 
earlier than November 8, 2005, for the 
award of service connection for carpal 
tunnel syndrome of the right hand.  Only 
if the veteran perfects an appeal of this 
claim should it be certified to the Board.  

3. Review the claims file, to include all 
evidence received since the most recent 
supplemental statement of the case, and 
determine if entitlement if any of the 
benefits sought on appeal can be granted.  
If any of the benefits remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


